Case 1:19-cr-00582-AKH Document 59 Filed 01/06/21 Page 1of1

Federal Defenders

Southern District
10th Floor, New York, NY 10007

52 Duane Street-
OF NEW YORK , tA... Tel (212) 417-8700 Fax: (212) 571-0392

David E. Patton
Executive Directory

January 5, 2021

VIA ECF
Honorable Alvin K, Hellerstein
United States District Judge

Southern District of New York
500 Pearl Street

New York, New York 10007

Re: = United States v. Trice et al., 19 CR 582 (AKH)

Dear Judge Hellerstein:

With the consent of the government and co-counsel, I write to se

Southern District of New York

Jennifer L. Brown
Attorney-in-Charge

ek an adjournment of the

next pretrial conference, scheduled for J anuary 12, 2021. The parties jointly ask that the
Court adjourn the conference until mid-F ebruary. All of the defendants are actively

engaged in plea discussions and anticipate a resolution short of t

time to complete our negotiations. To accommodate this request

|

rial but need additional

the defendants have no

objection to exclusion of time for speedy trial calculation purposes.

Thank you for your consideration of this application.

Respectfully submitted,

/s/ JULIA GATTO

Julia L. Gatto

Assistant Federal Defender
212.417.8750

CC: all parties (via ECF)

 

 

 

 
